Exhibit32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 The undersigned, the Chief Executive Officer and the Chief Financial Officer of Halo Companies, Inc. (the “Company”), each certify that, to his knowledge on the date of this certification: 1. The quarterly report of the Company for the period ended March 31, 2012 as filed with the Securities and Exchange Commission on this date (the “Report”) fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:May 15, 2012 By: /s/ Brandon Cade Thompson Brandon Cade Thompson Chief Executive Officer (Principal Executive Officer) Date:May 15, 2012 By: /s/ Paul Williams Paul Williams Chief Financial Officer (Principal Financial Officer)
